DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed 4/1/2021 and Remarks and Amendments filed 3/1/2021.
Claims 1, 2, 4, 6, 8, 11, 13, 15, 16, 17 have been amended.
Claims 1-20 have been examined and are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2021, has been entered.
 (AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Official Notice / Admitted Prior Art
With regard to claims 6, 13, 19, the common knowledge declared to be well-known in the art (i.e. It was old and well-known before the effective filing date of the claimed invention that it is common business practice to prevent monetary payments or rewards from being provided for fraud.) was previously taken to be Applicant admitted prior art because the Applicant failed to traverse the Examiner’s assertion of Official Notice as presented in Non-Final OA mailed 6/24/2020. To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by Applicant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice is inadequate.  Support for the Applicant’s assertion should be included. However, because Applicant failed to previously traverse Examiner’s Official Notice, the common knowledge or well-known in the art statement (as noted supra) has been taken to be admitted prior art. See MPEP 2144.03(C).

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1, 8, 15: 
generating a first  representation of a user risk value based on the initial user risk value and relational data representing a relationship between a plurality of content providers and a plurality of user devices; 
generating a second  representation of a content provider risk value based on the initial content provider risk value and the relational data; 
determining a converged user risk value and a converged content provider risk value associated with the first  representation and the second  representation converging…;
 determining a pair risk value based on the converged user risk value and the converged content provider risk value; and 
applying a fraudulent label to the content provider and the user device in response to the pair risk value being greater than or equal to a threshold risk value such that the future interaction events detected by the content provider from the user device are prevented from being registered. 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the aforementioned steps, as drafted at this high level of generality, is simply a business idea/practice of assessing whether a content provider and a user are engaging in a fraudulent activity – i.e. “click” fraud. Furthermore, the mere nominal recitation of a generic server does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Furthermore, the determination is made without presenting a technical solution – i.e. no particular relationship is recited between “pair risk value” and “converged user risk value” and “converged content provider risk value” and no particular “threshold risk value” is claimed as important in relationship to applying “a fraudulent label”. In effect, this is merely the idea of assessing whether a content provider and a user are engaging in a fraudulent activity and seeks to monopolize all possible “threshold risk values” for purpose of applying a fraudulent label to the content provider and the user device in response to the pair risk value being greater than or equal to a threshold risk value. Again, this finding is reinforced by applicant’s lack of any substantial claim regarding what “condition” is actually important in order to apply a label of fraudulent on a content provider and user; e.g. what threshold condition will suffice? Will any 
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts and “link” them to a field of use (i.e. decision regarding what actions constitute click fraud) or serve as extra-solution activity. The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are as follows: “determining an initial user risk value associated with a user device and an initial content provider risk value associated with a content provider”
However, these steps do not present a technical solution to a technical problem. Instead, these steps are extra-solution activity and data-gathering steps – e.g. Applicant’s specification discloses per at least [0046]: “For example, the initial user risk value and the initial content provider risk value may be associated with a click-through-rate ("CTR") for a user (e.g., a visitor of a webpage) and a content provider (e.g., a publisher), respectively.” However, the applicant did not invent CTR nor any special mechanism of method/system of receiving CTR, nor of measuring CTR, nor gathering such data, etc… Instead, at this level of generality, this is merely a data collection step to gather data upon which the identified abstract idea operates. These additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Therefore, the claims as a whole do not integrate the method of organizing human activity into a practical application.
There are no additional element(s) or a combination of elements in the independent claims that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. Accordingly, 
Further to Step 2A Prong 2, the dependent claims do recite a combination of additional limitations. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified method of organizing human activity into a practical application thereof. 
For example, dependent claims 2, 9, 16 recite limitations directed towards the following: “obtaining, prior to the initial user risk value being determined, user interaction data representing user interactions with the content provider in relation to a total amount of content presented to the user device by the content provider; and obtaining, prior to the initial content provider risk value being determined, content provider interaction data representing interactions by the user device with content presented by the content provider in relation to the total amount of content.” 
However, at this level of generality, this is merely a further description of the data-gathering step – i.e. obtaining CTR of user and obtaining CTR of content provider – note that CTR of a user is interaction data representing user interactions with the content provider in relation to a total amount of content presented to the user device by the content provider. As noted supra, Applicant did not invent CTR nor has he invented any new method/system for obtaining CTR. Instead, this collection of data is extra-solution activity in regards to the aforementioned abstract idea and is not significantly more than that identified abstract idea.
 Therefore, the Examiner does not find that these limitations integrate the abstract idea into a practical application. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, fail to integrate the method of organizing human activity into a practical application. A similar finding is found for the remaining dependent claims.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims amount to no more than mere instructions to apply the exception using generic computer components (i.e. being implemented on at least one computing device 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-12, 15-18 are rejected under 35 U.S.C. 103 as obvious over Soldo et al. (U.S 9,027,127 B1; hereinafter, "Soldo") in view of Coon (U.S. 2011/0087543 A1; hereinafter, "Coon").

Claims, 1, 8, 15: (Currently amended)
Pertaining to claims 1, 8, 15 as exemplified in the method steps of claim 1, Soldo teaches the following:
A method for identifying fraudulent content provider-user device pairs, the method being implemented on at least one computing device having at least one processor, memory, and communications circuitry, and the method comprising: 
determining, via the at least one processor, an initial user risk value associated with a user device and an initial content provider risk value associated with a content provider (Soldo, see at least [1:40-50], teaching e.g.: “The method includes accessing first historical information which is associated with Internet traffic to an Internet service that occurred at a first time…”; and per at least [5:31-6:45] and [7:13-31]: “…historical information in the form of data logs is referenced from publishers, such as data representing clicks received by the publishers…”; this data is referred to as “click logs”; click log data are collected over various periods of time, example elements collected include “source IP, which represents the source IP address that generates a click”, “Publisher ID, which represents the unique identifier associated with a publisher”, “IPA size history information estimated from the click traffic to filter fraudulent click”, etc…; Applicant’s specification1, as per footnote, regarding initial user risk value and content provider risk value read on Soldo’s teachings regarding click logs including source IP and Publisher ID); 
generating, via the at least one processor, a first representation of a user risk value based on the initial user risk value and relational data representing a relationship between a plurality of content providers and a plurality of user devices (Soldo, see at least [1:40-50], [5:31-6:45] regarding “quality score” [first representation of a user risk value]; see also at least [8:10-43]); 
generating, via the at least one processor, a second representation of a content provider risk value based on the initial content provider risk value and the relational data (Soldo, see at least [1:45-60], [5:31-6:45] regarding “fraud score” [second representation of a content provider risk value]) 
determining, via the at least one processor, a converged user risk value and a converged content provider risk value associated with the first representation and the second representation converging wherein the first  representation and the second  representation converging comprises a change in the first  representation and the second  representation being less than a convergence value (Soldo, see at least fig. 7, and at least [9:30-45], teaching e.g.: “As shown in FIG. 7, a small fraction of clicks, about 1 % of the total number of clicks in this bucket, is identified near [being less than a convergence value] threshold level 0.7 that have both a high fraud score and a low quality score...”; “Quality score” and “fraud score” converge at a value of ~.3 near a threshold of 0.7  
    PNG
    media_image1.png
    746
    1006
    media_image1.png
    Greyscale
); 
determining, via the at least one processor, a pair risk value based on the converged user risk value and the converged content provider risk value; […] pair risk value being greater than or equal to a threshold risk value (Soldo, see at least Fig. 7 and [9:30-44] e.g.: “…incremental quality score, i.e., the quality score associated with the incremental fraudulent clicks, can be determined. As shown in FIG. 7, a small fraction of clicks, about 1 % of the total number of clicks in this bucket, is identified near threshold level 0.7 that have both a high fraud score and a low quality score.”; the small fraction of clicks is at [equal to] or greater than the threshold of .7)  
Although Soldo teaches the above limitations, including quality score of a click and fraudulent score of a click which may converge at a threshold (e.g. threshold of .7 as depicted in Fig. 7 corresponding to ~1% of total clicks in the particular bucket being above this threshold), and as shown supra he teaches he collects historical data for each click including “source IP, which represents the source IP address that generates a click” and “Publisher ID, which represents the unique identifier associated with a publisher”, he may not explicitly teach that he labels Publisher IP [content provider] and source IP [user device] as fraudulent in response to the aforementioned conditions. However, regarding the nuanced features as 
[in response to the pair risk value being greater than or equal to a threshold risk value ], applying, via the processor, a fraudulent label to the content provider and the user device (Coon, see at least [0007]-[0009] teaching e.g.: “There are two predominant types of click fraud competitive click fraud and affiliate click fraud. Competitive click fraud occurs when an advertiser clicks on a competitor's PPC advertisement in order to drive up and waste the competitor's advertising dollars on unproductive clicks. Affiliate click fraud occurs when a person or machine associated with an affiliate site clicks on PPC advertisements on the affiliate site in order to increase revenue. Both forms of click fraud increase advertising costs without providing any value to advertisers. Affiliate click fraud reduces publisher revenues by allocating advertising proceeds to illegitimate or at least unproductive, affiliates that generate unproductive clicks. Competitive click fraud can increase publisher revenue in the short term, but potentially decrease publisher revenue in the long term as advertisers who realize  artificially inflated customer acquisition costs may decide to spend their advertising dollars elsewhere….”), such that future interaction events detected by the content provider from the user device are prevented from being registered (Coon per at least [0022]-[0023], [0030]-[0031], and [0105] e.g.: “…allocation module 250 may also be configured to disregard [prevent from being registered] results [interaction events] that are flagged as being out of line with other reported results in order to prevent an advertiser from manipulating their ranking by inflating positive feedback on some or all sessions...”)
In view of this finding, the Examiner understands that Coon’s discussion of two predominant types of click fraud provides motivation and incentive to a person of ordinary skill in the art to identify [label] affiliate/publisher [content provider] and user device associated with a particular IP [user device] as such (i.e. fraudulent) when found to be engaged in click-fraud and Soldo provides a mechanism by which to determine when a Source IP and Pulisher ID pair is discovered to be engaged in click fraud. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have applied this Coon’s technique of identifying as fraudulent [i.e. applying a label] Soldo’s Source IP and Publisher ID pair at the convergence of Soldo’s Quality Score and Fraud Score, as 

Claims 2, 9, 16: (currently amended)
Soldo/Coon teaches the limitations upon which these claims depend. Furthermore, exemplified in the limitations of claim 2, Soldo teaches the following:
…further comprising: obtaining, prior to the initial user risk value being determined, user interaction data representing user interactions with the content provider in relation to a total amount of content presented to the user device by the content provider (Soldo, see at least [1:40-50], [5:31-6:25] and [7:13-31] historical information may include click logs; click log data are collected over various periods of time, example elements collected include “source IP, which represents the source IP address that generates a click” and “Publisher ID, which represents the unique identifier associated with a publisher”, etc…); and 
obtaining, prior to the initial content provider risk value being determined, content provider interaction data representing interactions by the user device with content presented by the content provider in relation to the total amount of content (Soldo, see at least [1:40-50], [5:31-6:25] and [7:13-31] historical information may include click logs; click log data are collected over various periods of time, example elements collected include “source IP, which represents the source IP address that generates a click” and “Publisher ID, which represents the unique identifier associated with a publisher”, etc).

Claims 3, 10: (Original)
Soldo/Coon teaches the limitations upon which these claims depend. Furthermore, Soldo teaches the following:
…wherein the user interaction data comprises a user click- through rate ("CTR"), and the content provider interaction data comprises a content provider CTR, the initial user risk value being based on the user CTR and the initial content provider risk value being based on the content provider CTR (Soldo, see at least [1:40-50], [5:31-6:25] and [7:13-31], e.g. historical information may include click logs; click log data [CTR] are collected over various periods of time).

Claims 4, 11, 17 (currently amended)
Soldo/Coon teaches the limitations upon which these claims depend. Furthermore, Soldo teaches the following:
… wherein determining the converged user risk value and the converged content provider risk value comprises: a) determining a first user risk value of the first representation; b) determining a first content provider risk value of the second representation; c) determining a first difference between the first user risk value and the initial user risk value; d) determining a second difference between the first content provider risk value and the initial content provider risk value; e) determining whether the first difference and the second difference are less than a convergence threshold value and f) repeating steps a)-e) if the first difference and the second difference satisfy a convergence condition,  (Soldo, see at least [7:40-55], teaching e.g.: “step S112, a difference between the third IPA size and the second IPA size is determined by the at least one processor. The difference is compared to a threshold (step S114). At step S116, a determination is made whether the difference exceeds a threshold and, if so, the process branches to step S118 and an action is taken at a resource-provider system (including, without limitation, an advertisement system). Thereafter, the process ends at step S120. Alternatively, if the determination at step S116 is that the difference does not exceed the threshold, then the process branches to step S120,”); wherein the first user risk value is used as the initial user risk value and the first content 

Claims 5, 12, 18: (Original, Original, previously presented)
Soldo/Coon teaches the limitations upon which these claims depend. Furthermore, as exemplified in the limitations of claim 5, Soldo teaches the following:
…further comprising: generating the relational data by determining, for each of the plurality of content providers, a number of user interactions associated with each of the plurality of user devices (Soldo, see at least Figs. 6A-D and at least [9:4-30] teaching e.g.: “…FIG. 6C and FIG. 6D illustrate a sample group where the IPA size distribution detects machine-generated traffic that would have been undetected otherwise. For example, FIG. 6C shows the case of a publisher that has about 70% of its clicks in bucket 6…”); generating first transitional data representing transitions from user devices to content providers; and generating second transitional data representing transitions from content providers to user devices, wherein the first transitional data and the second transitional data are normalized (Soldo, see at least Figs. 6A-D and at least [9:4-
    PNG
    media_image2.png
    787
    900
    media_image2.png
    Greyscale
).

Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as obvious over Soldo in view of Coon further in view of Applicant Admitted Prior Art

Claims 6, 13, 19: (currently amended, previously presented, previously presented)
Soldo/Coon teaches the limitations upon which these claims depend including: determining that the content provider comprises the fraudulent label (i.e. as already shown supra). Furthermore, Soldo teaches the following:
… wherein applying the fraudulent label comprises: obtaining content provider interaction data representing one or more subsequent user interactions detected by the content provider (Soldo, see at least [6:19-55]); 
Although Soldo/Coon teach the above limitations, they may not explicitly teach: and preventing one or more rewards [monetary compensation; per claims 13, 19] from being provided to the content provider in response to the one or more subsequent user interactions based on the pair risk value being greater than or equal to the threshold risk value. However, the Examiner notes that Soldo/Coon as shown supra have It was old and well-known before the effective filing date of the claimed invention that it is common business practice to prevent monetary payments or rewards from being provided for fraud. In view of these findings, the Examiner finds that trying to prevent a content provider from being paid [a reward or monetary compensation] for fraudulent clicks [in response to the one or more subsequent user interactions based on the pair risk value being greater than or equal to the threshold risk value] especially when the content provider has been found to engage in fraudulent activity and already labeled a fraud because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. Furthermore, when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions (e.g. preventing payment for fraud), a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103.

Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as obvious over Soldo in view of Coon further in view of Marsa (US 8,533,825 B1; hereinafter, "Marsa").

Claims 7, 14, 20: (original, original, previously presented)
Although Soldo/Coon teaches the limitations upon which these claims depend, they may not explicitly teach the nuances as recited below. However, regarding these features exemplified in the limitations of claim 7, Soldo/Coon in view of Marsa teaches the following:
… further comprising: generating a bipartite representation of a relationship between each of the plurality of user devices and each of the plurality of content providers (Marsa, see at least Figs. 6-
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Marsa which are applicable to a known base device/method of Soldo/Coon to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention before the effective filing date of the claimed invention to apply the techniques of Marsa to the device/method of Soldo/Coon in order to realize imitation because Soldo/Coon and Marsa are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Response to Arguments
Applicant amended Claims 1, 2, 4, 6, 8, 11, 13, 15, 16, 17 on 03/01/2021. Applicant's arguments (hereinafter “Remarks”) also filed 03/01/2021, have been fully considered but are moot in view of the new Soldo in view of Coon.
Regarding Applicant’s note in section titled “Introduction”, Applicant attempts to traverse Examiner’s previous finding of Applicant Admitted prior art. However, this traverse is not timely. With regard to claims 6, 13, 19, the common knowledge declared to be well-known in the art (i.e. It was old and well-known before the effective filing date of the claimed invention that it is common business practice to prevent monetary payments or rewards from being provided for fraud.) was previously taken to be Applicant admitted prior art because the Applicant failed to traverse the Examiner’s assertion of Official Notice as presented in Non-Final OA mailed 6/24/2020. To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by Applicant for the examiner to produce authority for his statement, we will not consider this contention.”). Applicant failed to make any statement regarding the Examiner’s statement of Official Notice in his Remarks filed 9/24/2020. Furthermore, a general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice is inadequate.  Support for the Applicant’s assertion should have been included in Remarks 9/24/2020. However, because Applicant failed to previously traverse Examiner’s Official Notice, the common knowledge or well-known in the art statement (as noted supra) has been taken to be admitted prior art. See MPEP 2144.03(C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s specification [0046]: “For example, the initial user risk value and the initial content provider risk value may be associated with a click-through-rate ("CTR") for a user (e.g., a visitor of a webpage) and a content provider (e.g., a publisher), respectively.”